IN THE SUPREME COURT OF THE STATE OF NEVADA


        IN THE MATTER OF THE                                        No. 84054
        RESIGNATION OF BRUCE D.
        VOORHEES, BAR NO. 1029.
                                                                     FILE
                                                                      JAN 1 3 2022




                       ORDER GRANTING PETITION FOR RESIGNATION
                         This is a joint petition by the State Bar of Nevada and attorney
      Bruce D. Voorhees for his resignation from the Nevada bar.
                         SCR 98(5) provides that Nevada attorneys who are not actively
      practicing law in this state may resign from the state bar if certain
      conditions are met. The petition includes statements from state bar staff
      confirming that no disciplinary, fee dispute arbitration, or client security
      fund matters are pending against Voorhees; and that he is current on all
      membership fee payments and other financial commitments relating to his
      practice of law in this state. See SCR 98(5)(a)(1)-(2).
                         Bar counsel has recommended that the resignation be
      approved, and the Board of Governors has approved the application for
      resignation.          See SCR 98(5)(a)(2). Voorhees acknowledges that his
      resignation is irrevocable and that the state bar retains continuing
      jurisdiction with respect to matters involving a past member's conduct prior
      to resignation. See SCR 98(5)(c)-(d). Finally, Voorhees has submitted an
      affidavit of compliance with SCR 115. See SCR 98(5)(e).




                                                                         2,7, -so    fr
*V444;;:;;: •   4•-
                                          The petition satisfies the requirements of SCR 98(5).
                          Accordingly, we approve attorney Bruce D. Voorhees's resignation. SCR
                          98(5)(a)(2). The petition is hereby granted.
                                          It is so ORDERED.




                          cc:   Bar Counsel, State Bar of Nevada
                                Bruce D. Voorhees
                                Executive Director, State Bar of Nevada
                                Admissions Office, United States Supreme Court




     SUPREME COURT
               OF
           NEVADA
                                                               2
    10) 1947A




• 1: 41taito.g.titz.Liq         -   ,ratvirZ   -S. :Pie. •